BROCK, Judge.
Plaintiff argues five questions for our consideration. The first three are each related to the refusal of the Commission to allow the plaintiff to offer additional evidence either on appeal or by ordering a rehearing.
When plaintiff’s evidence was taken by the Deputy Commissioner, plaintiff was at liberty to offer all competent evidence in his possession in support of his claim for compensation for either or both alleged injuries. Plaintiff’s claim was denied because of a finding by the Deputy Commissioner that plaintiff did not sustain an injury by accident arising out of and in the course of his employment. Plaintiff does not propose to offer newly discovered evidence upon the question of how the injury occurred. He only proposes testimony by the claimant which is different, or more elaborative, than his testimony as originally given. Plaintiff’s proposal to offer additional medical testimony and opinion, which he did not have at the time of the hearing, would have no bearing upon the crucial question of how the accident occurred. In our opinion, the Commission was correct in denying an additional evidentiary hearing, whether on appeal or by rehearing before the Deputy Commissioner.
Plaintiff’s fourth and fifth arguments are addressed to the contents of the Opinion and Award filed by the Full Commission. They present no new or unusual questions and in our opinion are without merit.
Plaintiff had a full and fair hearing. He is not entitled to relitigate merely because the facts have been found against him.
No error.
Judges Britt and Vaughn concur.